Case 17-22461-AJC Doc97 Filed 12/18/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

www.flsb.uscourts.gov

Inre: Tamara Vernon, Case No.17-22461-AJC
Chapter 13

Debtor(s) .
/

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that on December 18, 2019 a true and correct copy of
Debtor’s Third Modified Chapter 13 Plan (DE 96) was transmitted electronically to:

Nancy K. Neidich, Trustee
e2c8f01@ch13herkert.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Jennifer Laufgas on behalf of Creditor Everhome Mortgage
ecfflsb@aldridgepite.com, jlaufgas@ecf.courtdrive.com

Jennifer Laufgas on behalf of Creditor Habitat for Humanity of Greater Miami
ecfflsb@aldridgepite.com, jlaufgas@ecf.courtdrive.com

Wanda D Murray on behalf of Creditor Habitat for Humanity of Greater Miami
ecfflso@aldridgepite.com, WMurray@ecf.courtdrive.com

Served by U.S. Mail:

Caine & Weiner Co. Directv, LLC
12005 Ford Road #300 by American InfoSource LP as agent
Dallas, TX 75234-7262 PO Box 5008

Carol Stream, IL 60197-5008
Habitat for Humanity of Greater Miami Paragon Contracting Services, LLC
c/o TIAA, FSB d/b/a EverBank PO Box 1123
301 West Bay Street Minneapolis, MN 55440-1123

Jacksonville, FL 32202
Case 17-22461-AJC Doc97 Filed 12/18/19 Page 2 of 2

Case No.17-22461-AJC
Page 2
/

 

Central Financial Control
PO Box 660873
Dallas, TX 75266

Account Resolution Services
1643 N. Harrison Pkwy Bldg. H, S-100
Sunrise, FL 33323

Credit Collection Services
PO Box 607
Norwood, MA 02062

Ashley Funding Services, LLC
clo Office Systems, Inc.
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Dated: December 18, 2019

First Federal Credit Control
2470 Chagrin Blvd., Suite 205
Beachwood, OH 44122-5630

Automobile Capital Resources
6330 Manor Lane, Ste. 200B
Miami, FL 33143-4953

Wakefield and Associates
PO Box 50250
Knoxville, TN 37950

Respectfully submitted,

LEGAL SERVICES OF GREATER
MIAMI, INC.

By: /s/

Carolina A. Lombardi, Esq.

Florida Bar No. 0241970

Attorney for Debtor

4343 W. Flagler St., Suite #100

Miami, Florida 33134

Telephone/Facsimile: (305) 438-2427
Primary Email:Clombardi@legalservicesmiami.org
Alternate Email: SFreire@legalservicesmiami.org
